PER CURIAM:
On June 4, 1982, at approximately 11:10 p.m., the claimant’s *3871978 MGB was damaged when it struck a pothole on West Virginia Route 68 near Sherman, West Virginia. The vehicle sustained damages of $449.82. The claimant testified that the pothole was approximately 12 to 14 inches wide, two feet long and 10 inches deep. He did not see the hole prior to the accident because it was raining and the pothole had filled with water. The claimant stated' that he travelled the road about once a week and knew that there were a number of potholes in the road. He had never noticed this particular pothole before.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must first have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.